         Case 1:13-cv-00211-EJL-REB Document 146 Filed 04/04/19 Page 1 of 2




 WYATT JOHNSON
 Angstman Jobnson PLLC
 199 N. Capitol Blvd., Suite 200
 Boise, ID 83702
 Idaho Atty No. 5858

 Aftoyneys [or Plaintiffs Sharon R. Hammer and James R. DonovaR
                           IN THE tJNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF IDAHO

  SHARON R. HAMMER and JAMES R. DONOVAL,
  husband and wife,                                               Case No. 1:13-cv-21 l-EJL

                                  Plaintiffs,                    STIPULATNON FOR
                                                                 DNSMJSSAL
  VS.



  CITY OF SUN VALLEY;
  NILS :EUBI, in his individual and official capacity;
  DeWAYNE BRISCOE, in his individual and official
  capacity;

                                  Defendants.


          NOW COMES the Plaintiffs Sharon R. Harnmer and Jatnes R. Donoval, and the
Defendants The City Of Sun Valley, Nils Ribi and DeWayne Briscoe, and pursuant to the terms
of that Mediation Settlement Agreement entered into on or about March 25, 2019 hereby do
agree to and stipulate to the dismissal of this matter, with prejudice, with all parties bearing theit
own costs and fees.




&
  ,<!                                                      $J -
and Ji         Donoval
                                  R. Hmnmer
                                                            ?.
                                                        Mtorr4t for @efendants The City Of Sun
                                                        Valli             and DeWayne Briscoe




          Mediation Settlernent Agreement - Hammer & Donoval v. Sun Valley, Ribi & Briscoe - 6
      Case 1:13-cv-00211-EJL-REB Document 146 Filed 04/04/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 4'h day of April, 2019, I electronically filed the foregoing
with the Clerk of the Court using the CM/ECF system, which sent a Notice of Electronic Filing to
the following person(s):

             James R. Donoval idonoval(aaol.com
             Wyatt Johnson wyatt@,angstman.com


                                                        A
                                                    Jacob
                                                         W
